

	

		II

		109th CONGRESS

		1st Session

		S. 692

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To provide for the conveyance of certain public land in

		  northwestern New Mexico by resolving a dispute associated with coal preference

		  right lease interests on the land.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Bisti PRLA Dispute Resolution

			 Act

				.

		

			2.

			Withdrawal of coal preference right lease applications

			

				(a)

				In general

				Notwithstanding any other

			 provision of law, if any of the coal preference right lease applications

			 captioned NMNM 3752, NMNM 3753, NMNM 3754, NMNM 3755, NMNM 3835, NMNM 3837,

			 NMNM 3918, NMNM 3919, NMNM 6802, NMNM 7235, and NMNM 8745 are withdrawn by the

			 holder or holders of the applications, the Secretary of the Interior, acting

			 through the Bureau of Land Management (referred to in this Act as the

			 Secretary), shall issue under section 4(a)(2) to each such holder

			 or holders a certificate of bidding rights (in such form and manner as provided

			 for under regulations promulgated by the Secretary under the Mineral Leasing

			 Act (30 U.S.C. 181 et seq.)) that constitutes the combined fair market value,

			 as determined under section 3, of the coal reserves for each coal preference

			 right lease application withdrawn by the holder.

			

				(b)

				Relinquishment

				The relinquishment of all rights associated with the coal

			 preference lease applications withdrawn shall be effective on the date of the

			 issuance of the certificate of bidding rights under section 4(a)(2).

			

				(c)

				No adjudication

				The withdrawals and issuances required under subsection (a) shall

			 occur without any further adjudication of coal preference right lease

			 applications by the Secretary.

			

			3.

			Method for determining fair market value

			

				(a)

				In general

				Notwithstanding any other provision of law, this section shall

			 apply to the issuance of a certificate of bidding rights under section

			 4(a)(2).

			

				(b)

				Value of coal reserves

				

					(1)

					In general

					The fair market value of the coal reserves of any coal preference

			 right lease application withdrawn under section 2(a) shall be determined by the

			 panel established under paragraph (2).

				

					(2)

					Panel

					

						(A)

						Establishment

						Not later than 30 days after the date of enactment of this Act,

			 the Secretary shall establish a panel to determine the fair market value of the

			 coal reserves of any coal preference right lease applications withdrawn under

			 section 2(a).

					

						(B)

						Membership

						The panel shall be composed of 3 representatives, of whom—

						

							(i)

							1 representative shall be appointed by the Secretary;

						

							(ii)

							1 representative shall be appointed by the holder of the

			 preference right lease application; and

						

							(iii)

							1 representative shall be appointed by the Governor of the State

			 of New Mexico.

						

					(3)

					Mineral appraiser

					The Secretary shall contract with a qualified coal reserve

			 appraiser to assist the panel established under paragraph (2)(A) in determining

			 the fair market value of a coal reserve.

				

					(4)

					Supplemental information

					In determining the fair market value of a coal reserve, the panel

			 may supplement any information provided to the panel, as the panel determines

			 to be appropriate.

				

					(5)

					Determination

					Not later than 75 days after the date on which the panel is

			 established under paragraph (2)(A), the panel shall submit to the Secretary the

			 determination of the panel with respect to the fair market value of a coal

			 reserve of any coal preference right lease application withdrawn by the

			 holder.

				

			4.

			Issuance of bidding rights to holders of relinquished

			 preference right lease applications

			

				(a)

				In general

				Notwithstanding any other provision of law, not later than 120

			 days after the withdrawal of a coal preference right lease application, the

			 Secretary shall—

				

					(1)

					accept the relinquishment of

			 the rights associated with the coal preference right lease application;

			 and

				

					(2)

					issue a certificate of bidding rights in the amount of the fair

			 market value determined under section 3.

				

				(b)

				Enforcement

				The duties of the Secretary under this section shall be

			 considered nondiscretionary and enforceable in a mandamus proceeding brought

			 under section 1361 of title 28, United States Code.

			

			5.

			Use of exchange bidding rights

			

				(a)

				In general

				Notwithstanding any other provision of law—

				

					(1)

					a certificate of bidding rights issued under section 4(a)(2)

			 shall—

					

						(A)

						be subject to such procedures as the Secretary may establish

			 pertaining to notice of transfer and accountings of holders and their

			 balances;

					

						(B)

						be transferable by the holder or holders of the certificate of

			 bidding rights in whole or in part; and

					

						(C)

						constitute a monetary credit that, subject to paragraph (2), may

			 be applied, at the election of the holder or holders of the certificate of

			 bidding rights, against—

						

							(i)

							rentals, advance royalties, or production royalties payable to

			 the Secretary under Federal coal leases; and

						

							(ii)

							bonus payments payable to the Secretary in the issuance of a

			 Federal coal lease or Federal coal lease modification under the coal leasing

			 provisions of the Mineral Leasing Act (30 U.S.C. 181 et seq.); and

						

					(2)

					in a case in which a certificate of bidding rights issued under

			 section 4(a)(2) is applied by the holder or holders of the certificate of

			 bidding rights as a monetary credit against a payment obligation under a

			 Federal coal lease, the holder or holders—

					

						(A)

						may apply the bidding rights only against 50 percent of the

			 amount payable under the lease; and

					

						(B)

						shall pay the remaining 50 percent as provided for under the

			 lease in cash or cash equivalent.

					

				(b)

				Payment under lease obligations

				Any payment of a Federal coal lease obligation by the holder or

			 holders of a certificate of bidding rights issued under section 4(a)(2)—

				

					(1)

					shall be treated as money received under section 35 of the

			 Mineral Leasing Act (30 U.S.C. 191); but

				

					(2)

					shall be credited and redistributed by the Secretary only as

			 follows:

					

						(A)

						50 percent of the amount paid in cash or its equivalent shall

			 be—

						

							(i)

							distributed to the State in which the lease is located;

			 and

						

							(ii)

							treated as a redistribution under section 35 of the Mineral

			 Leasing Act (30 U.S.C. 191).

						

						(B)

						50 percent of the amount paid through a crediting of the bidding

			 rights involved shall be treated as a payment that is subject to redistribution

			 under that section to the Reclamation and Miscellaneous Receipts accounts in

			 the Treasury.

					

